PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/386,866
Filing Date: 17 Apr 2019
Appellant(s): BALLANTYNE et al.



__________________
Stephen T. Sullivan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 8, 2021 and Applicant’s Response dated April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.  Claims 1-3, 5, 9, 15-16, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobhani et al (US 8,833,092 B1).
2.  Claims 4, 6-8, 10-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sobhani et al (US 8,833,092 B1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, 15-16, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobhani et al (US 8,833,092 B1).
Sobhani et al discloses a system and method for water extraction from high humidity sea shores, which system comprises a first pipe with a fan contained therein to propel air toward a water surface, which Note that the second pipe from which water vapor is discharged into the air correspond to requirement that “air is directed…outwardly away from the evaporator and into the ambient air environment.”
With respect to claim 2, note the evaporation in figure 48.  Therefore, the first pipe necessarily must be disposed so that air directly contacts the water surface.  Note that the generation of a water droplet containing phase is dependent upon a number of factors which may be independent of the disposition of the first pipe.  Such factors include the temperature of the air and water, the flow rate of the air, and the pressure within the system, which are explicitly or implicitly related in the well-known Kelvin equation.  This discussion concerning the water droplet containing phase pertains to instant claim 15 as well.
With respect to claim 3, the space between the aforesaid cover and water surface and the second pipe correspond to the support air flow channel in fluid communication with the housing air flow channel.
With respect to claims 5 and 16, Sobhani et al discloses “we use spray or nozzle with motor or pump, for water mist for more humidity for operation near the fans” [column 23, lines 18-20].  The sprays or nozzles correspond to the water injection device of the instant application.
With respect to claim 9, the opening of the first pipe corresponds to the inlet air gap.
With respect to claim 15, the area under the aforesaid cover between the support/float corresponds to the opening at the impact zone.
With respect to claim 22, see discussion in column 18, line 57 to column 19, line 4.
With respect to claims 23 and 24, see figures 48 and 49, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, 10-14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sobhani et al (US 8,833,092 B1).
With respect to claims 4 and 6, it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [In re Harza, 274 F.2d 669, 124 USPQ 378]. 
With respect to claim 7, based on the teaching of Sobhani et al concerning the generation of more humidity, the placement of the sprays or nozzles in the space between the aforesaid cover and water surface would have been obvious to one of ordinary skill in the art.
With respect to claim 8, the second pipe corresponds to the exit of the support air flow channel.  Additionally, similar to claim 7, the placement of the sprays or nozzles in the second pipe would have been obvious to one of ordinary skill in the art to enhance water extraction.
With respect to claims 10-11 and 18-19, the applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination [Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297].  
With respect to claims 12 and 20, Sobhani et al discloses “pipes connected by hinges, which are bent, or can be adjusted manually or by motor/gears/gear box, with flexible or solid pipes, which can be controlled by controller or HQ or processor device, with knee or elbow connected to the gear. The elbow is made of 2 spheres with near radius sizes one enveloping the other one, which can be moved with respect to each other in all 3 directions or angles for 3D space. The pipes can carry water or humid air or coolant or the like. The pipes can be used in various parts of our system, e.g. in arm assembly” [column 10, lines 27-37].  It appears 
With respect to claims 13-14 and 21, the reference discloses that the system has “a vertical fan, connected to a motor for rotation of the fan, with cable for electricity from tower, or from solar panels on the floater or boat” [column 10, lines 12-15].  Additionally, the reference discloses that the evaporation rate is directly proportional to velocity of the air above the water surface [see column 16, lines 41-50] and the use of controllers to regulate use of the fan dependent on weather conditions such as wind speed.  For example, the reference discloses: “[i]n one embodiment, the fan/blower operation is controlled and/or monitored by a control module at a central location. In one embodiment, the floater or support is movable, e.g., on rail or via cable/chain/rope. In one embodiment, the direction/speed of the fan/blower is adjusted by control module. In one embodiment, sensors near (e.g., in front and back) the surface of water and blower/fan are used to determine the temperature, humidity, wind speed/direction. In one embodiment, the sensor data is transmitted to the central location and/or control module and used to determine the operation of the fan/blower based on the sensed data, weather forecast data, time of day (and season), the status of the system (e.g., the condition of the storage tanks and the phase in the production cycle), and historical/empirical data” [column 18, lines 33-46].  Consequently, based on the teachings of the reference, it is the position of the Office that a controlled variable power supply that causes the motor to assume a plurality of speeds and a variable frequency drive coupled to the motor would have been obvious to one of ordinary skill in the art.
With respect to claim 17, see discussion concerning claims 8 and 16.

(2) Response to Argument
In response to appellant’s assertion under the heading “B. SUMMARY OF THE SOLE APPLIED REFERENCE – SOBHANI” that “Sobhani is not directed to an evaporator for evaporating water (emphasis added by Examiner) from an ambient water body into an ambient air environment. Instead, as the title — ‘Method and System for Water Extraction from High Humidity Sea Shores’ — indicates, it is directed to systems and methods for collecting humid air from the surface of the water body that is then used [to] desalinate or purify the water” [see last paragraph on page 9 of appeal brief], said assertion is clearly false.  For example, Sobhani et al clearly discloses in column 15, line 56 to column 16, line 6: “the water evaporation rate is enhanced by one or combination of the followings: reducing the boundary layer over water by blowing air over the surface (by fan or wind), increasing the temperature of the water (and air) at the surface of water (e.g., by radiation absorption from sun, heat exchange, electrical energy (e.g., from grid or solar mirrors or panels), or fuel consumption), and pumping away the evaporated vapor to increase net evaporation from the surface…In one embodiment, the evaporation from the water surface is enhanced by blowing air over the surface (e.g., by reducing the boundary layer and/or replacing high humidity air mixture very close to the water surface. The forced convection and/or diffusion increase the rate of evaporation significantly.”  Next, the assertion that humid air “is then used [to] desalinate or purify the water” is, at best, not necessarily true, and, worse, false.  First, note that Sobhani et al does not disclose desalination.  The mention of desalination by appellant appears to be a fiction.  Appellant has not provided any citation in the reference to support the assertion, and a search for the term will yield no results.  Next, with respect to water purification, while purification may be an option, it is not necessary.  See, for example, the discussion of Figure 12 in the reference: “the water is collected and distributed to humans, animals, or plants, with some purifications for drinking purposes, or e.g. for green houses or land for agriculture.”  First, note the use of the alternative “or.”  As a simple example, it is well known that some types of vegetation require a certain amount of humidity to grow optimally or to prevent certain diseases.  One example that most everyone is familiar with is Araucaria heterophylla, the indoor houseplant commonly referred to as the living Christmas tree, sold by retailers across the United States between Thanksgiving and New Years.  In dry enviroments such as the American southwest, the limbs turn brown without the use of a humidifier.  Indeed, it is well known to control the humidity of the environment for vegetation and such is implied by the discussion in Sobhani et al in column 11, lines 9-11: “Rule 1: If the relative humidity Hr is below Hr0, then turn off the fan, crane, arm, and assembly system.”  The point of this discussion is that, contrary to appellant’s assertion, neither desalination nor water purification is a necessary component of the system and method of Sobhani et al.  Purification of some sort may be present, but it is not a necessary component of the system and method of Sobhani et al.  Indeed, if it were, one would expect some detailed discussion of the purification systems and/or processes.  However, as the appellant even notes, there is none [see, e.g., page 12 of the appeal brief: “Again, of critical importance, in Sobhani neither the drawing figure (Fig. 48) nor the highly-abbreviated text associated with this embodiment describes or explains what is connected to the air “outlet,” or what happens to the air as it exits from that outlet.”].  Such omission by Sobhani et al should be telling as to the necessity of such.  It is noted that appellant argues that a purification system/method is necessary and appears perplexed that the reference does not teach or discuss such [see, again, prior citation].  One must ask, though, if it is necessary for a reference to specifically mention all the components or method steps that are not part of the invention or if silence concerning such is sufficient.  Imagine how lengthy patent (or other prior art) publications would be if every component or step that is not part of the invention were discussed!  Indeed, the appellant has lamented the length of the Sobhani et al reference already.  For example, on page 10 of the appeal brief, appellant writes “Sobhani is a voluminous document that includes 73 pages, comprising 57 sheets of drawings and 30 columns o ftext, but including less than one and a half pages of claims….This voluminous document reads in major parts like an often-disjointed stream of consciousness that bounces from one embodiment and one variation to another while in most providing only limited or even nominal explanation or teaching, and in many instances provides only topical or general nonenabling disclosures.”  Interestingly enough, appellant appears to want prior art documents of even greater length!  Prior art documents that discuss every component and method that are not part of the invention would be interminably long.  Furthermore, note, for example, that 35 U.S.C. 112 requires “(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.”  Full, clear, concise and exact terms are generally those that positively recite what the invention is, which is what Sobhani et al does; describing an invention by reciting that said invention is not A and not B and not C, etc. is not necessarily full, clear, concise, and describing an invention by what it is not still leaves one uncertain as to what the invention is.  Even the appellant has described their invention by reciting in positive terms what the invention is, not what it is not.
On page 12 of the appeal brief, appellant states “evaporators according to the present invention as summarized above are configured to direct the air flow stream from the evaporator over and along the water surface outside the support, outwardly away from the evaporator and into the ambient air environment. Again, of critical importance, in Sobhani neither the drawing figure (Fig. 48) nor the highly-abbreviated text associated with this embodiment describes or explains what is connected to the air ‘outlet,’ or what happens to the air as it exits from that outlet. Given the subject matter of Sobhani and the purposes of the devices and methods, i.e., collecting humid air for desalinization or purification and use as liquid water by humans, animals, plants and the like, it is clear that the humid air outputted by the air outlet is not discharged to the ambient air environment. As noted above, such discharge would undermine or completely defeat the purpose and usefulness clearly intended by Sobhani.4 Nor is there any mention in Sobhani of any of its various embodiments being used as an evaporator that discharges humid or water-charged air to the ambient air environment to evaporate it.”
As noted above, appellant’s assertion, that “the humid air outputted by the air outlet is not discharged to the ambient air environment” because “such discharge would undermine or completely defeat the purpose and usefulness clearly intended by Sobhani,” is clearly false.  To further show that appellant’s assertion is false, consider column 15, line 64 to column 16, line 2 of the reference: “the condensation of water is enhanced by one or combination of one of the followings: increasing the Dew point, increasing the vapor to air ratio (e.g., by creating partial vacuum over the surface of water), and exchanging heat with environment at various time of day (e.g., cooling during night time when the air temperature over land drops).”  Sobhani et al is disclosing the production of dew via contact with cooler, ambient air; i.e., condensation of the water vapor by contact with cooler air in the environment.  This is not the only discussion of dew, either.  Figures 38 and 40 relate dew point temperature as a function of water vapor temperature and relative humidity and dew point temperature as a function of pressure, Sobhani neither…describes or explains what is connected to the air ‘outlet,’” such assertion is perplexing in light of the appellant’s own drawings.  To explain this perplexity in more detail, consider appellant’s statement in the first paragraph on page 12 of the appeal brief: “Applicant can find nothing in Sobhani in which it describes or explains the air flow, other than the words ‘Air Flow’ and associated arrows in Fig. 48. Applicants can find nothing in Sobhani relating to the characteristics or particulars of the air flow, e.g., such as the flow speed, flow rate, flow regimes, or the like.”  What is perplexing is that the appellant seems to be arguing that the words “air flow” and arrows pointing to nothing (except the ambient environment) mean that air is flowing into something (other than the ambient environment), but that something is not known.  If this is truly appellant’s position, then consider Figures 3, 4, 11, 12, 13, 14, 20, 25, 26, 28, and 29 in the drawings provided by appellant in the instant application.  One notices the words “air” or “air flow” with arrows pointing to nothing.  Following appellant’s own logic, those words and arrows indicate that air is flowing into something other than the ambient environment (or ambient air).  Of course, the appellant’s position concerning the instant specification and drawings is that the words “air” or “air flow” with arrows pointing to nothing indicate air flow into nothing except the ambient air environment.  Why should appellant expect something different from Sobhani et al?  If the words “air” and/or “air flow” and arrows pointing to nothing are sufficient to indicate air flow into the ambient air environment in the instant application, why is the same not sufficient in Sobhani et al?  The reason is appellant’s unsubstantiated assertion that something is necessary at the outlet of second pipe other than the ambient air environment.  Note that this assertion by the appellant is self-defeating for the following reason.  Suppose, the Board was to agree with appellant that something is necessary at the outlet of the second pipe despite no teaching of such by Sobhani et al, and appellant’s application were to become a patent.  Then another could submit an application with the same or substantially the same claims and assert that the patent issued to the appellant is not prior art because there must be something associated with the can find nothing in Sobhani relating to the characteristics or particulars of the air flow, e.g., such as the flow speed, flow rate, flow regimes, or the like,” said assertion is immaterial to patentability of the instant claims because said claims to do not contain limitations concerning the flow speed, flow rate, flow regimes.  Furthermore, whether the appellant can find something is immaterial to whether that something is actually present.  In the instant case, Sobhani et al clearly discloses flow speeds and the relation to evaporation rates in column 16, line 63 to column 17, line 5.  
On page 16, appellant argues “[t]he Examiner maintains the position throughout the prosecution that the express claim limitation of the ‘air flow induction disposed to direct an air flow stream from the distal end toward the proximal end through the housing air flow channel and toward the water surface so that the air flow stream is directed over and along the water surface outside the support, outwardly away from the evaporator and into the ambient air environment’ is merely an intended use, not structural, and therefore can be disregarded.”
Appellant’s characterization of Examiner’s position is clearly false; specifically, the conclusion ascribed to the Examiner that the functional language can be disregarded is false.  Of course, the falsity of this ascribed conclusion is evident by appellant’s own lead-up to the argument.  The appellant quotes from pages 6-7 of the non-final Office action dated June 1, 2020, and emphasizes “Note that the second pipe from which water vapor is discharged into the air correspond[s] to [the] requirement that ‘air is directed...outwardly away from the evaporator and into the ambient air environment.’”  The Examiner has also emphasized the passage here.  This passage clearly shows that the functional language was regarded!  The appellant has clearly contradicted themselves by asserting that a functional language requirement is not regarded when the Examiner has clearly regarded it, and the appellant has even included the statement In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08].  Concomitantly, the MPEP clearly notes “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate” [see In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936].  Note that the functional language “so that the air flow stream is directed over and along the water surface outside the support, and outwardly away from the evaporator and into the ambient air environment” is not limited to a specific structure.  Therefore, the second pipe is a device capable of performing the recited function.  Appellant has not provided evidence that the system of Sobhani et al is not capable of performing the recited function.  Since it appears that the appellant cannot show that the system of Sobhani et al is not capable of performing the recited function, the appellant appears to resort to reading limitations of the specification into the claims. In the last paragraph on page 16 of the appeal brief, appellant argues “The claim language pertaining to directing the air flow stream ‘over and along the water surface outside the support, outwardly away from the evaporator and into the ambient air environment,’ properly construed and read in light of the specification, drawings, claims and prosecution history.”  Elsewhere on page 17 of the same, appellant states “[t]he specification provides multiple embodiments and examples illustrating and explaining the arrangement of the air stream flow channels and the manner in which the air flow induction device moves the air stream through and out of the evaporator. The specification also explains in multiple locations throughout how the evaporators direct the air stream out from the evaporator, across the surface of the water, and the features and marked advantages of doing so. Applicant also has made it clear multiple times in the course of prosecuting this application that these structural configurations, corresponding air stream flows, and associated phenomena relate to the claimed inventions.”  Still later, with respect to instant claim 3, appellant “[t]his interpretation of the term ‘support air flow channel’ ignores and is inconsistent with its description and use in the specification. In re Smith Int’l, supra.  The support air flow channels disclosed in the specification are open or in fluid communication with the water surface outside the evaporator and project the air flow stream outwardly and along the surface of the water.”  In response to the foregoing, it should be noted “that reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.”  Additionally, “[t]he court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim” [see MPEP 2111; In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51; see also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28].  Appellant cites Personalized Media Comms, in advocating that limitations from prosecution history be introduced into the claims [see 2nd paragraph on page 17 of brief].  However, said case is not pertinent here because it is clearly the United States Court of Appeals for the Federal Circuit stating that they “review de novo the Board's ultimate claim constructions and any supporting determinations based on intrinsic evidence. Knowles Elecs. LLC v. Cirrus Logic, Inc., 883 F.3d 1358 , 1361-62 (Fed. Cir. 2018). We review any subsidiary factual findings involving extrinsic evidence for substantial evidence. Id. at 1362. The task of claim construction requires us to examine all the relevant sources of meaning in the patent record with great care, the better to guarantee that we determine the claim's true meaning." [*1340] Athletic Alts ., 73 F.3d at 1578 . When construing claim terms, we first look to, and primarily rely on, the intrinsic evidence, including the claims themselves, the specification, and the prosecution history of the patent, which is usually dispositive.”  What the Court of Appeals does in construing claim terms is not binding on how the Office or the Board construes claim terms.  Next, when appellant cites Smith, said citation appears to be inapposite to the purposes of the appellant because Smith relies on Morris, which is cited above.  Clearly Morris states “[a]bsent an express definition in their specification, the fact that appellants can point to definitions or usages that conform to their interpretation does not make the PTO's definition unreasonable when the PTO can point to other sources that support its interpretation.”  Obviously, 
On page 17 (and continuing to the top of page 18), Appellant argues “Neither Fig. 48 nor the text describing it indicates that the water vapor in the cavity is discharged into the ambient air environment. Sobhani is silent on this claim limitation and fails entirely to disclose it. Nor is any such disclosure specifically identified in the Office Action, as is required to establish a prima facie case of anticipation. How and where the output of the ‘second pipe’ is transported after it leaves the second pipe simply is not disclosed, other than the various indications within Sobhani that the collected water vapor is used to desalinate or purify it into potable water. (See, e.g., Abstract of Sobhani.) This missing claim limitation cannot be inferred from silence.”  
With respect to this argument, the Board is directed to the preceding discussion.  Obviously, as noted above, desalination is not disclosed in Sobhani et al and purification into potable water is not necessary.  Furthermore, appellant’s argument here appears to fail because, as noted before, Sobhani et al does not disclose that the air from the outlet of the second pipe is delivered into any other system or device.  If the air is not delivered to another system or device, where must the air from the outlet of the second pipe go?  Note that ambient means “existing or present on all sides” or “an encompassing atmosphere; environment.”  By simple elimination of the possible two alternatives, one can easily deduce that if the air from the outlet is not going into some device or apparatus, it must be delivered to something that is existing or present on all sides….something that is ambient.  The appellant appears not to know what that something is, but, on earth, one of ordinary skill in the art knows that the ambient something must be (that is, by necessity be) ambient air.  The remaining arguments on page 18 of the appeal brief are similar and have been addressed already.  
On page 19, appellant has asserted “Sobhani does not disclose and does not teach an evaporator as recited in claim 2, in which, inter alia, a water droplet containing phase is generated above the water surface. It says nothing at all about the composition of the gas phase in the cavity under the cover, its flow characteristics. Merely because evaporation occurs in the cavity does not necessarily mean that a water droplet containing phase is present. Nor has this been established in the Office Actions. It is possible to have a phase containing water vapor without having water droplets.”
Appellant’s assertion is clearly false.  Note, as previously discussed Sobhani et al discussed evaporation.  Furthermore, Sobhani et al discloses three equations for calculating evaporation rate in column 16, wherein said evaporation rate in the last equation is a function of Ws, which is the “humidity ratio in saturated air at the same temperature as the water surface (in kg of H2O in kg of Dry Air),” and Wa, which “is the humidity ratio in the air (in kg of H2O in kg of Dry Air).” Said humidity ratios are related to relative humidity, which Sobhani et al discloses as “the ratio of the partial pressure of water vapor in an air-water mixture to the saturated vapor pressure of water at a given temperature” [column 13, lines 4-6].  The water in the air-water mixture is liquid water; otherwise, said mixture would be an air-water vapor mixture.  In other words, the air-water mixture is water droplets in air.  Suppose, arguendo, that such was not the case.  The question arises, can the system of Sobhani et al inherently perform the claimed function [see discussion concerning such above]?  Appellant has not provided evidence that the system of Sobhani et al cannot.  Next, it is noted that referring to case law such as Wasica has no relevance here.  It appears that appellant is referring to the statement is the Wasica decision that “[a]nticipation requires that a single reference ‘describe the claimed invention with sufficient precision and detail to establish that the subject matter existed in the prior art’. Verve, LLC v. Crane Cams, Inc., 311 F.3d 1116, 1120.”  Is there a question as to whether the subject matter of the claimed invention existed in the prior art?  What question is there…whether the system of Sobhabi et al is operated in such a way as to generate water droplets?  Recall, “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., operated –Examiner’s insertion) does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” [Ex parte Masham, 2 USPQ2d 1647].  Where are the differences between the structure of the system of Sobhani et al and the structural limitations in instant claim 2?  None are disclosed by the appellant.
On page 21, with respect to instant claim 3, appellant argues that the “the interpretation of the term ‘support air flow channel’ ignores and is inconsistent with its description and use in the specification. In re Smith Int’l, supra.  The support air flow channels disclosed in the specification are open or in fluid communication with the water surface outside the evaporator and project the air flow stream outwardly and along the surface of the water.”
This argument has been discussed above with respect to the discussion of ‘reading limitations of the specification into a claim.’  However, the Examiner would like to note that the appellant, in an attempt to support their argument, has misquoted the Office action.  The first paragraph of page 21 of the appeal brief states “The Office Action at page 7 states that, ‘[w]ith respect to claim 3, the space between the aforesaid cover and water surface corresponds to the support air flow channel in fluid communication with the housing air flow channel.’”  However, the Office action actually stated “[w]ith respect to claim 3, the space between the aforesaid cover and water surface and the second pipe correspond to the support air flow channel in fluid communication with the housing air flow channel.”  This is a rather significant omission by the appellant.  Next, the appellant, in an effort to assert a difference between their evaporator and the prior art by reading limitations of the specification into the claims, states “Sobhani does not disclose a support air flow channel in fluid communication with the housing air flow channel that receives the air flow stream and directs it over and along the water surface outwardly away from the evaporator and into the ambient air environment… Moreover, that second pipe is a completely separate and spaced component relative to the support and/or float of the Sobhani Device, even though it is in fluid communication with the cavity. Nor does the second pipe in any way constitute a “support” as recited in claim 1 or 3.”  A close reading of the preceding will reveal that the appellant is confusing support with support air flow channel.  The appellant is correct in stating that “the second pipe in any way constitute a ‘support’ as recited in claim 1 or 3.”  support air flow channel.  This is the part of the Office action that the appellant omitted.  Next, appellant’s assertion regarding the location of the second pipe (“completely separate and spaced component relative to the support”) has no bearing on whether said second pipe can be a component of the support air flow channel, unless one reads limitations of the specification into the claims, which is improper.  Again, the question arises, can the system of Sobhani et al inherently perform the claimed function?  Appellant has not provided evidence that the system of Sobhani et al cannot.  
On page 22, appellant asserts “the sole embodiment of Sobhani relied upon in rejecting the present claims [5 and 16 –Examiner’s insertion]  is that of Fig. 48, which in Fig. 48 and its associated text neither teaches nor discloses nor makes any mention of such water injection or water injection devices. Moreover, one may not pick and choose from a reference and combine its teachings using the hindsight of an invention to find an anticipation” and then cites Ex parte Shah in support of their assertion.
First, it should be noted that Shah is not relevant to the present case because the facts in Shah are significantly different than those here.  While the Board in that decision stated, “the Board must compare the construed claim to a prior art reference and make factual findings that ‘each and every limitation is found either expressly or inherently in [that] single prior art reference,’” the Board found “[n]otably, Gokturk’s Figure 16 [the figure on which the rejection of claim 1 relied – Examiner’s insertion] does not show/disclose any set of photos at all, and does not indicate how the ‘system in which searching for images based on their contents can be performed’ to produce the ‘first set of one or more photos,’ ‘second set of two or more photos,’ and ‘third set of two or more photos’ recited in claims 1, 9, and 16.”  The facts in this case are obviously much different because the figure(s) upon which the rejection of the claims are based actually contain the structures of the claimed evaporator!  The appellant later asserts “the quoted passage at col. 23, lines 18-20 is the last sentence in a lengthy and relatively convoluted paragraph that extends over some 15 lines. It appears to discuss scenarios and topics that have little or nothing to do with the embodiment of Fig, 48, including, for example, ‘locations...[where] the humidity of the air on sea is still high to large heights, e.g., 5 or 10 meters, or even more, in some seasons or time periods. Those There is simply nothing to tie or logically connect this aberrant one-sentence passage to the embodiment of Fig. 48, even if it were enabling, which it is not, absent impermissible reliance on hindsight of the present invention.”  The appellant appears to be oblivious to the purpose of the discussion of various scenarios including “locations...[where] the humidity of the air on sea is still high to large heights, e.g., 5 or 10 meters, or even more” as evidenced by the assertion that “[t]here is simply nothing to tie or logically connect this aberrant one-sentence passage to the embodiment of Fig. 48.”  Contrary to appellant’s assertion about the lack of a logical connection, it is clear that the various scenarios may apply to all embodiments of the invention of Sobhani et al including that in Figure 48.  It is no wonder that discussions of alternatives applicable to all embodiments are toward the end of the written description after all the embodiments have been described.  Notice that the discussion of locations...[where] the humidity of the air on sea is still high to large heights relates to locations where all embodiments may be used.  There is no teaching that only certain embodiments may be used in these locations.
On page 24, appellant asserts “[i]t is fundamental law that the claims are to be construed in view of the specification, and the interpretation of a claim term or limitation in a manner that ignores or conflicts with the description in the specification constitutes reversible error. In re Smith Int’l, supra. It was explained in good detail in Applicant’s specification, for example, at Paragraph 0082 and, for example, with respect to Figs. 11-14 and 16-19, that an aspect of the invention includes the provision of an inlet air gap. This can serve to smooth the air flow into the housing flow channel and facilitate the efficiency and performance of the evaporator.”
Once again, it appears appellant is seeking that the Office improperly read limitations of the specification into the claims such as a limitation provided by an aspect of the invention in paragraph 0082.  Note that an aspect of the invention is not an explicit definition, and, further, recall that Morris, on which Smith relies states: “[a]bsent an express definition in their specification, the fact that appellants can point to definitions or usages that conform to their interpretation does not make the PTO's definition unreasonable when the PTO can point to other sources that support its interpretation.”   

Appellant appears to confuse brevity with failure.  Appellant appears here to argue by merely stating their opinion without evidence or explanation of how the Examiner has failed.  For example, is the pipe with the air inlet, in which the inside of said pipe corresponds to the housing air flow channel, disposed non-perpendicularly with respect to the water surface?  Indeed, it is!  A quick glance at figure 49 makes such abundantly clear.  What other explanation is necessary?
On page 26, with respect to claim 15, appellant asserts ‘[a]s a matter of claim interpretation, the Examiner has interpreted the term ‘impact zone’ in manner that ignores the specification, drawings, the other claims, and even the literal meaning of the term. As noted above, the impact zone and the feature of causing the air stream flow to impact the water in the impact zone is described in the specification, as indicated above. Disregarding that disclosure, the Examiner is treating the term ‘impact zone’ to mean merely the ‘zone’ toward which the air flow from the ‘first pipe’ presumably would flow, presuming that air had sufficient flow velocity and momentum to reach the water surface.  The word ‘impact’ is being completely ignored.  Even if the air from the first pipe of the Sobhani Device flows to and contacts the water surface, such contact would not necessarily impact that surface.”
Appellant’s assertion that “the Examiner has interpreted the term ‘impact zone’ in manner that ignores the specification” is completely false.  Note that paragraph 0071 of the instant specification states “[t]he impact zone, an example of which is indicated in Figs. 2 and 3 by reference numeral 18b, may comprise or consist essentially of the substantially circular zone or region directly downstream from the exit of the housing flow channel. Depending, for example, on the spacing of the housing flow channel exit relative to the water surface, the geometry of the housing flow channel exit, the use of vents or guide vanes at that exit and the like, and so on, the shape of the impact zone, however, may vary from this. The impact zone may be designed to have a larger area than the housing flow channel exit, for example, to ‘impact’ is being completely ignored and “even if the air from the first pipe of the Sobhani Device flows to and contacts the water surface, such contact would not necessarily impact that surface.”  The latter assertion appears to be based on appellant’s later assertion that impact means “a collision or consequence that is the result of a significant force” [see 4th paragraph on page 27].  First, note that impact zone is a single entity or term with an apparent definition provided by appellant, which definition does not require anything concerning the extent of the depression of the water surface, a quantity of force, etc.  In other words, impact zone does not require an “impact.”  The appellant has disclosed that the impact zone is a zone downstream from the exit of the housing flow channel.  That is it…any area downstream from the exit!  Next, for the sake of argument, assume that the impact zone required an impact and such was a patentably significant distinction.  In such a case, claim 15 should be rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This is because “impact” is a relative term [see definition provided by appellant].  The question arises “what is a significant force and how much force is necessary to depress the water surface defining the impact zone?”  Is a microscopic water surface depression sufficient or is the depression on the scale of millimeters, centimeter, or inches?  Is any water surface depression sufficient and, if so, how can the appellant be certain that the system of Sobhani et al does not necessarily depress the water surface at all in the area below the first pipe under the aforesaid cover between the support/float?  Next, recall that Sohhani et al implies an air-water mixture with the disclosure of relative humidity and evaporation rates.  How does this air-water mixture (i.e., water droplets in air) occur if there is no impact on the water surface in the system of Sobhani et al?  Additionally, Sobhani et al clearly teaches “the evaporation from the water surface is enhanced by blowing air over the surface (e.g., by reducing the boundary layer and/or replacing high humidity air mixture very close to the water surface. The forced convection and/or diffusion increase the rate of evaporation significantly” [column 16, 6-7].  Appellant would have one believe that forced convection and diffusion occurs without any impact and that a reduction in the boundary layer also occurs without any impact.  Note that diffusion, by definition, is the transport of molecules in the direction of decreasing concentration.  Clearly, directing air molecules forcibly into the water surface would result in increased counter-current diffusion (air into liquid water and liquid water into the air).  Finally and, perhaps, more importantly, the recitation of “to direct the air flow stream through the housing air flow channel and to the impact zone so that the air flow stream contacts impacts the water surface at the impact zone” is functional language.  As stated before, “if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate” [see In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936].  Appellant has not provided evidence that the system of Sobhani et al is not capable of inherently performing the claimed function   In fact, as the preceding illustrates, it appears that the system of Sobhani et al inherently creates an air-water mixture from which said water evaporates into vapor at rates taught by the equations in column 16.  How such can occur without any impact has not been explained by the appellant.
On page 32, with respect to claim 32, appellant has asserted “…Sobhani fails to disclose a method for evaporating water from an ambient water body in which the method includes, among other steps or procedures, directing air through the housing air flow channel and toward the water surface so the air is directed over and along the water surface outside the evaporator, outwardly away from the evaporate and into the ambient air environment.”  Since this assertion is similar to those presented above, the assertion will not be further addressed here except to note that it is the position of the Examiner that the assertion is obviously false.
With respect to appellant’s assertion regarding the rejection of claim 4 on pages 36 and 37 of the appeal brief, the appellant does not appear to argue against Harza except to offer another alternative to “increase flow throughput” and to assert that Sobhani et al does not disclose support air flow channels.  The support air flow channels issue has been addressed already.
water injection devices within support air flow channels of an evaporator as recited in claim 6 (including the limitations of claim 1 from which it depends) can provide substantial and unexpected benefits. As noted in Applicant’s Original Response, for example, at page 14, the injection of water generated from the action of the air flow over the water surface can substantially add to the mass of water, including water vapor, that can be added to the bulk air flow and therefore significantly increase the evaporation rate of the evaporator.  Sobhani fails to disclose or suggest this aspect of the invention of claim 6, and fails to provide any motive or suggestion to dispose water injection devices to provide the water to the air flow stream and to mix the water within the air in the air flow stream within the support air flow channel, as claimed in claim 6.”  
Obviously, this Examiner’s Answer has addressed the water injection device and support air flow channel issues already.  Therefore, they will not be discussed here further.  Since appellant’s assertion with respect to claims 7 and 8 have to do with water injection devices and support air flow channels also, the Board is referred to the preceding discussions of such for the sake of brevity.  Furthermore, appellant has not argued the grounds for the rejection of claim 6 based, at least in part, on Harza. 
With respect to appellant’s assertions regarding claims 10 and 11 on pages 40-41 of the appeal brief, note that the appellant has provided no evidence to support the assertion.  The assertion then is unsubstantiated.  Indeed, appellant’s remaining assertions relate to issues addressed previously or contain unsubstantiated assertions (i.e., assertions without evidentiary support) and will not be addressed further.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        
Conferees:
/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774
                                                                                                                                                                                                        
    

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.